Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment, filed 12/11/2020.
 	Claims 1-20 are pending in this application. This action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (US Pub No. 2011/0276938), in view of McDonald et al. (US Pat No. 6,530,065).
As to claims 1, 15, 20, Perry teaches a computing system comprising:
	a computer processor (i.e. WWW server 200 also includes processing unit 212, [0205]); and
a computer readable storage medium storing program instructions configured for execution by the computer processor in order to cause the computing system to (i.e. The mass memory also stores program code and data for providing a WWW site, [0207]):
	access a digital image, wherein the digital image includes a schematic layout of a first physical component and a second physical component  (i.e. a database is used to store the user's circuit information. Circuits and sub circuits are stored in a hierarchical and independent manner in the database, [0091]);
	parse the digital image to create a link between first data associated with the first physical component and second data associated with the second physical component, wherein the first data is different than the second data (i.e. The circuit blocks stored in the database can be assembled based on the user's design requirements to create an optimal circuit for the user, [0092]);
	generating user interface data (See Fig. 35) such that a user interface displays the digital image in a first window (i.e. FIG. 35 shows an exemplary web page for selecting a different component within the circuit ... The simulation tool allows the user to select alternate components within the circuit and change operating values, [0145]);
	in response (See Fig. 36) to selection (i.e. In response to the selection of Vin the Enter Values for Vin window appears, [0146])  of the first physical component (i.e. Vin Custom Part, Fig. 36) in the user interface, update the user interface data such that the user interface concurrently displays the first window (i.e. web page, [0036]) and a second window (i.e. Vin window appears,[0146]), wherein the second window includes at least a portion of the first data associated with the first physical component (i.e. FIG. 36 illustrates an exemplary web page for changing an operating value within the circuit, according to an embodiment of the invention. The operating values may be changed by selecting the node or component within the schematic diagram. According to the present example, the user has selected Vin. In response to the selection of Vin the Enter Values for Vin window appears. The user may enter the final voltage as well as the pulse rise time, [0146]); and
	in response (See Fig. 37) to selection of the second physical component (i.e. In response to selecting the V_OUT node, [0147]) in the user interface (i.e. FIG. 37 illustrates an exemplary web page ... In response to selecting the V_OUT node ...  the probe V_OUT window appears, [0147]), update the user interface data such that the user interface concurrently display the first window (i.e. web page, [0036]), the second (i.e. Vin window appears,[0146]), and the third window (i.e. the probe V_OUT window appears, [0147]) includes at least a portion of the second data associated with the second physical component (i.e. The graph updates if a component or value is changed. In this particular case, with an input voltage step of 0V to 20V in 50 .                        
                            μ
                        
                    .s, V_OUT rises to the target value of 5V in about 1.2 milliseconds with a bit of overshoot. The SetM1 and SetM2 buttons may be used create measurement bars within the waveform graph, [0147]), and wherein a user-selected change to a visualization in the third window causes a corresponding change to a visualization in the second window (i.e. In response to selecting the V_OUT node after the simulation has been completed the Probe V_OUT window appears. As can be seen by referring to the figure, the rise time has increased to about 1.5 milliseconds. The user may continue to change parameters or components until their specifications have been met, [0149]);
	wherein the second window (i.e. Vin window appears,[0146]) is display near the first physical component (i.e. Vin Custom Part, Fig. 36) and the third window (i.e. the probe V_OUT window appears, [0147]) is display near the second physical component (i.e. In response to selecting the V_OUT node, [0147]), and wherein the second window (i.e. Vin window appears,[0146]) and third window (i.e. the probe V_OUT window appears, [0147]) at least partially cover respective portions of the digital image (i.e. web page, [0036]) in the user interface (See Figs. 35, 36, 37).
	Perry teaches:
The first window as the webpage (including a schematic diagram) in Figs. 35-37.
The second window as “Enter Values for Vin” Applet Window in Figs. 35-37.
The first window as “Probe V_OUT” Applet Window in Figs. 35-37.
	The windows of Perry include the Minimize, Maximize, X buttons on the top-right corner of the window’s title bar (See Figs. 35-37).
	The first, second, third, windows (of Perry) do not close until the user click on the X button.
	Therefore, Perry implicitly teaches “concurrently displaying the first, second, and third window” (i.e. the user does not close “Enter Values for Vin” Applet Window, and “Probe V_OUT” Applet Window, See Figs. 35-37).
	Perry does not clearly state this limitation.
	McDonald teaches this “concurrently displaying the first, second, and third window” (i.e. FIG. 8A is an example of a web page showing a reference application circuit having two MOSFET drivers, with a Voltage In window and MOSFET selector window open, col. 3, lines 8-11).
	McDonald teaches:
	the first window as the webpage (i.e. FIG. 8A is an example of a web page showing a reference application circuit having two MOSFET drivers, with a Voltage In window and MOSFET selector window open, col. 3, lines 8-11);
	the second window as a Voltage In window (col. 3, lines 8-11) or frame 808 (i.e. Referring to FIG. 8A ... selecting and clicking on a component, such as the voltage in source Vin 807, the applet causes a component value frame 808 to open, col. 13, lines 8-30);
	the third window as MOSFET window (col. 3, lines 8-11) or frame 806 (i.e. Referring to FIG. 8A ... Clicking on one of the components, such as the FET 802, causes a selector frame 806 to be displayed, col. 13, lines 8-30);
	“concurrently displaying the first, second, and third window” (i.e. FIG. 8A is an example of a web page showing a reference application circuit having two MOSFET drivers, with a Voltage In window and MOSFET selector window open, col. 3, lines 8-11).
It would have been obvious to one of ordinary skill of the art having the teaching of Perry, McDonald before the effective filing date of the claimed invention to modify the system of Perry to include the limitations as taught by McDonald. One of ordinary skill in the art would be motivated to make this combination in order to open a dialog box when the user clicks on one or more components in view of McDonald (col. 13, lines 8-30), as doing so would give the added benefit of allowing the users adjust certain variables, such as voltage, changing the displayed voltage as taught by McDonald (col. 13, lines 8-30).

As per claim 2, McDonald teaches the computer system of claim 1, wherein the computer readable storage medium further stores program instructions that cause the computing system to associated one or more data series associated with the first physical component, the one or more data series including historical data regarding input values and output values associated with the first physical component (i.e. waveform files are created by the server and downloaded to the client computer 130 so that the user can view and query the waveform data, col. 16, lines 60-67).

As per claim 3, McDonald teaches the computing system of claim 1, wherein the first data associated with the first physical component comprises sensor data measured by the first physical component (i.e. Once a simulation is generated, the user may click on nodes or probes indicated in the schematic to display waveforms, col. 11, lines 38-45).

As per claim 4, Perry teaches the computing system of claim 1, wherein the first data associated with the first physical component comprises a graph depicting a relationship between the first physical component and other physical components illustrated in the schematic layout (i.e. The graph updates if a component or value is changed. In this particular case, with an input voltage step of 0V to 20V in 50 .                        
                            μ
                        
                    .s, V_OUT rises to the target value of 5V in about 1.2 milliseconds with a bit of overshoot. The SetM1 and SetM2 buttons may be used create measurement bars within the waveform graph, [0147]).

As to claims 5, 17, Perry teaches the second data comprises sensor data measure by the second physical component (i.e. The graph updates if a component or value is changed. In this particular case, with an input voltage step of 0V to 20V in 50 .                        
                            μ
                        
                    .s, V_OUT rises to the target value of 5V in about 1.2 milliseconds with a bit of overshoot. The SetM1 and SetM2 buttons may be used create measurement bars within the waveform graph, [0147]).

As to claims 6, 18, McDonald teaches the computer readable storage medium further stores program instructions that cause the computing system to, in response to a selection of the portion of the first data associated with the first physical component corresponding to a first time, update the user interface data such that the user interface includes a marker in the third window at a location of the portion of the second data associated with the second physical component that corresponding with the first time (i.e. Some or all of the values for components displayed in the schematic 300 may be altered by a user by clicking on such components. Components whose values may be changed may be indicated or displayed with a particular color (e.g., orange) which is distinct from other colors displayed in the schematic, col. 11, lines 38-45).

As to claims 7, 19, McDonald teaches the computer readable storage medium further stores program instructions that cause the computing system to, in response to a command to zoom in on the second window to a first zoom level corresponding to a first data range along a y-axis, update the user interface data such that the user interface zooms in on the third window to the first zoom level so that the portion of the first data associated with the first physical component is displayed for the first data range along the y-axis and the portion of the second data associated with the second physical component is displayed for the first data range along the y-axis (i.e. The user can click on a portion of the depicted waveform with a cursor 620 and, while holding the mouse button down, draw a square 622 to zoom into a portion of the waveform, as shown in FIG. 6B. As shown in FIG. 6B, the RMS, average, min, max and peak-to-peak values are recomputed and displayed in fields 604 through 612, respectively, col. 12, lines 61-67).
As per claim 8, Perry teaches the computing system of claim 1, wherein the user interface includes an index window that lists identities for the first physical
component and the second physical component illustrated in the schematic layout, and wherein the computer readable storage medium further stores program instructions that cause the computing system to, in response to a selection of an identity of the first physical component, update the user interface data to adjust a location of the digital image in the user interface such that a representation of the first physical component in the schematic layout is centered in the user interface (i.e. The graph updates if a component or value is changed. In this particular case, with an input voltage step of 0V to 20V in 50 .                        
                            μ
                        
                    .s, V_OUT rises to the target value of 5V in about 1.2 milliseconds with a bit of overshoot. The SetM1 and SetM2 buttons may be used create measurement bars within the waveform graph, [0147]).

As per claim 9, McDonald teaches the computer system of claim 1, wherein the user interface includes a notes window that identifies previous changes to the schematic layout, and wherein the computer readable storage medium further stores program instructions that cause the computing system to, in response to a selection of a first note listed in the notes window, update the user interface data such that the user interface identifies a third physical component illustrated in the schematic layout that is associated with the first note (i.e. These wizards take user input to the page of FIG. 21 (or FIG. 15) and identify which components are capable of satisfying the user's needs as defined by the user input. The server may analyze a knowledge base for all devices meeting the user's requirements. The server may initially provide a circuit and waveforms based on default parameters, such as described above, col. 16, lines 1-9).

As per claim 10, McDonald teaches the computing system of claim 1, wherein the computer readable storage medium further stores program instructions that cause the computing system to, in response to the selection of the first physical component in the user, update the user interface data such that the user interface displays a note associated with the first physical component (i.e. Thus, as shown in FIG. 8A, with an initial voltage of 10 volts for the input voltage source Vin, only device model number FDC640P may be employed for FET 802. However, when the input voltage is changed to 5 volts, FET 802 may employ any of four devices listed in frame 806 of FIG. 8B, col. 13, lines 8-30).

As per claim 11, Perry teaches the computing system of claim 1, wherein the computer readable storage medium further stores program instructions that cause the computing system to:
	identify one or more connectors that connect the first physical component to a third physical component (i.e. In response to selecting the V_OUT node after an electrical simulation has been run, the probe V_OUT window appears, The graph updates if a component or value is changed, [0147]);
	generate a graph depicting the first physical component, the third physical component, the one or more connectors that connect the first physical component to the third physical component, and a direction of flow of substance between the first physical component and the third physical component (i.e. with an input voltage step of 0V to 20V in 50 .                        
                            μ
                        
                    .s, V_OUT rises to the target value of 5V in about 1.2 milliseconds with a bit of overshoot. The SetM1 and SetM2 buttons may be used create measurement bars within the waveform graph, [0147]); and
	in response to a selection of a part page button in the user interface, update the user interface, update the user interface data such that the user interface displays the generated graph (i.e. In response to selecting the V_OUT node after the simulation has been completed the Probe V_OUT window appears. As can be seen by referring to the figure, the rise time has increased to about 1.5 milliseconds. The user may continue to change parameters or components until their specifications have been met, [0150]).

As per claim 12, McDonald teaches the computing system of claim 1, wherein the computer readable storage medium further stores program instructions that cause the computing system to, in response to a request to animate a flow of the data through one or more of the first physical component of the second physical component, update the user interface data such that the user interface includes an animation that indicates a sensor value as a substance passes through the first physical component at a first time and the sensor value as the substance passes through the second physical component at a second time after the first time (i.e. By clicking on a differential waveform button, such as a V_L1-V_L2 button 600 (FIG. 5B), a new waveform may be display frame 602 in FIG. 6A. Again, the user may set values of end points or markers M1 and M2 to recompute relevant values, in this case, an RMS value 604, an average value 606, a minimum value 608 and a maximum value 610, all computed between M1 to M2. Additionally, a peak-to-peak value 612 is displayed with respect to the waveform depicted, col. 12, lines 51-60).
As per claim 13, McDonald teaches the computer system of claim 1, wherein the animation visualizes one of history sensor data of hypothetical data (i.e. During this simulation, use special algorithms to compute the sensitivity of the ending state vector with respect to small changes in the starting state vector of the same switching cycle. c) Using the sensitivity information collected in the previous step, apply Newton-Raphson algorithm to predict the value of the starting state vector that would lead to an error vector that is equal to the null vector. d) Use the updated starting vector from the Newton-Raphson procedure as the initial condition and go back to step a). Repeat steps a) to c) until the error vector is negligibly small, col. 31, lines 24-60).

As per claim 14, McDonald teaches the computer system of claim 1, wherein the computer readable storage medium further stores program instructions that cause the computing system to, in response to an input providing model sensor data for the first physical component, update the user interface data such that the user interface includes a prediction of a sensor value for a third physical component that is coupled to the first physical component ((i.e. apply Newton-Raphson algorithm to predict the value of the starting state vector that would lead to an error vector that is equal to the null vector, col. 31, lines 24-60).

As per claim 16, McDonald teaches the computer-implemented method of claim 15, wherein the first data associated with the first physical component comprises sensor data measured by the first physical component and a graph depicting a relationship between the first physical component and other physical components illustrated in the schematic layout (i.e. Use the updated starting vector from the Newton-Raphson procedure as the initial condition and go back to step a). Repeat steps a) to c) until the error vector is negligibly small, col. 31, lines 24-60).

Response to Arguments
Applicant's arguments with respect to claims 1 - 20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 10:00 AM to 6:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MIRANDA LE/           Primary Examiner, Art Unit 2153